Citation Nr: 1544992	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left acromioclavicular separation with degenerative changes prior to May 14, 2015, and a rating higher than 20 percent thereafter.

2.  Entitlement to an initial compensable rating for mycotic onychomycosis of the right small toe.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from December 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, granted service connection for left acromioclavicular separation with degenerative changes and assigned a 10 percent rating effective January 3, 2011.  The RO also granted service connection for mycotic onychomycosis and assigned a 0 percent (noncompensable) rating effective January 3, 2011.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2014.  A copy of the hearing transcript is of record.  The Board then remanded these claims for additional development in February 2015.  In an August 2015 rating decision, the Appeals Management Center (AMC) granted a higher 20 percent rating effective from May 14, 2015.

The Board notes that the Veteran also perfected an appeal for service connection for a right knee disability, which was remanded for additional development in February 2015.  However, in the May 2014 rating decision, the AMC granted service connection for a degenerative meniscal tear of the right knee and assigned a 20 percent rating effective January 3, 2011.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Veteran has not, in response, separately appealed the rating or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


FINDINGS OF FACT

1.  The Veteran's left acromioclavicular separation with degenerative changes limits range of motion of the left arm to shoulder level as a result of pain.

2.  The Veteran's mycotic onychomycosis of the right small toe does not affect 5 percent of total body area or exposed areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for left acromioclavicular separation with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

2.  The criteria for an initial compensable rating for mycotic onychomycosis of the right small toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a June 2012 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been substantial compliance with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

A.  Left Shoulder Disability

The Veteran's left acromioclavicular separation with degenerative changes is rated under Diagnostic Code (DC) 5003-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The Veteran is assigned a 10 percent rating prior to May 14, 2015, and a 20 percent rating thereafter.

DC 5003 addresses degenerative arthritis,  and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In such cases, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   38 C.F.R. § 4.71a, DC 5003.

Under DC 5203, a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  Alternatively, the condition can be rated on functional impairment of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2015).

The Board will also consider DC 5201, which governs limitation of motion of the shoulder joint.  The record reflects that the Veteran is right handed, and therefore his left arm is his minor (non-dominant) extremity.  A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I (2015).

In adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered, the Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran underwent a VA examination in May 2011.  He reported pain the acromioclavicular joint with overhead activities, but denied any recurrent instability or feelings of subluxation.  On examination, flexion was 170 degrees.  There was some pain with motion, but the examiner could not specify the additional limitation associated with that pain without resorting to speculation.  X-rays showed some deformity of the distal clavicle.

VA records dated November 2012 show the Veteran had full range of motion, but experienced pain when elevating his arm above 90 degrees.  

Additional VA records from February 2013 show the Veteran reported that his ability to perform activities of daily living was limited by pain with overhead activity, decreased range of motion, stiffness, and weakness.  On examination, there was no atrophy, swelling, or effusion noted.  There was a mild elevation of the distal clavicle.  Flexion of the arm was 95 degrees, and abduction was 90 degrees.  There was no crepitus or grinding present.  Additional records from March 2013 document flexion and abduction of 90 degrees.

VA records dated October 2014 indicate that no deformity was present.  The treating physician documented some limitation of motion due to pain, but did not record specific measurements in degrees.  Additional records from May 2015 reflect flexion and abduction of 90 degrees.

The Veteran underwent a VA examination in May 2015.  Flexion and abduction were both 180 degrees.  The examiner noted that pain was present during testing but did not result in any functional loss.  There was also no change in range of motion following repetitive testing.  The examiner did indicate that there was a dislocation of the acromioclavicular joint.

Based on the evidence of record, the Board finds that a 20 percent rating is warranted prior to May 14, 2015.  Although the Veteran demonstrated flexion of 170 degrees during his May 2011 VA examination, the examiner was unable to specify the additional limitation resulting from pain.  However, at the time, the Veteran reported pain in the acromioclavicular joint with overhead activities, and later records from November 2012 specifically noted the onset of pain above 90 degrees.  In February 2013, March 2013, and May 2015, flexion and/or abduction of the left arm were 90 degrees.  In sum, the Veteran demonstrated a range of motion in the left arm that was limited to about 90 degrees (shoulder level) due to pain.  This is consistent with a 20 percent rating under DC 5201.

An even higher 30 percent rating is not warranted before or after May 14, 2015.  At no point during the appeal period was the Veteran's left shoulder disability manifested by limitation of motion of the arm to only 25 degrees from his side, and therefore the criteria for the 30 percent rating under DC 5201 have not been met.  Similarly, neither DC 5003 nor DC 5203 provide for schedular ratings higher than 20 percent.  The evidence also fails to demonstrate any ankylosis or impairment of the humerus to warrant application of DCs 5200 or 5202, respectively.

B.  Right Small Toe

The Veteran's mycotic onychomycosis of the right small toe is assigned a 0 percent rating under DC 7899-7806.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."

Under Diagnostic Code 7806, a 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.   A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Notably, when the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

During a May 2011 VA examination, the Veteran had a thickened toenail with apparent fungal infection.  Some tenderness of the nail was present.  Range of motion of the toe was intact and without pain.  There was no drainage from the toe.

During a June 2011 VA examination, the Veteran denied any skin conditions or treatment for skin disease.  Examination revealed no rash or lesion anywhere on the body.

During a May 2015 VA examination, the Veteran denied having a fungal infection of the toenail or surrounding skin, and denied any treatment in the past 12 months for a skin condition.  On examination, there was no evidence of mycotic onychomycosis of the right small toe.  The examiner noted that the nail was misshapen, but otherwise had normal color and thickness.  The Veteran denied any pain or pruritus.

Based on this evidence, the Board finds that an initial compensable rating is not warranted.  As noted above, a 10 percent rating under DC 7806 requires that the service-connected skin condition affect at least five percent of total body area or exposed body areas.  Clearly, the Veteran's right small toe, alone, does not cover the required area.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings.'") (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Furthermore, the June 2011 and May 2015 VA examinations did not even document an active skin condition on the right small toe.

The Board is mindful that the Veteran has also asserted some impairment associated with the toe itself.  See June 2012 VA Form 9 ("It doesn't look or grow normal since being removed."); May 2015 VA Examination (reporting that his little toenail rubs against his shoe when he walks).  While the Board has considered these statements, there is no indication that he experiences any impairment that would be compensable under the rating schedule.  DC 5282 addresses hammer toes, but only provides a 0 percent evaluation when the condition affects single toes.  38 C.F.R. § 4.71a, DC 5282.  There is no other diagnostic code that contemplates disability associated with single toes other than the great toe or the amputations of toes.  Therefore, a compensable rating is not warranted.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder and right small toe disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain and limitation of motion associated with the Veteran's left shoulder disability is expressly contemplated in DCs 5201 and 5203.  Similarly, the skin condition diagnosed on the Veteran's right small toe is address in the rating schedule, and as discussed above, the Board has considered other diagnostic codes which may apply to impairment of the toe.  However, there is no indication that either disability results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's service-connected disabilities on appeal do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for either condition.  As to employment, the Veteran testified that, as a police officer, his left shoulder condition affected his ability to direct school traffic.  While the Board acknowledges the Veteran's statement, such impairment is contemplated by the currently assigned 20 percent rating, and 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial 20 percent rating for left acromioclavicular separation with degenerative changes is granted prior to May 14, 2015.

An initial rating higher than 20 percent for left acromioclavicular separation with degenerative changes from May 14, 2015, is denied.

An initial compensable rating for mycotic onychomycosis of the right small toe is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


